DETAILED ACTION
In application filed on 08/29/2019, Claims 1, 4-9 and 11-15 are pending. Claims 1, 4-9 and 11-15 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles B. Phillips on 11/30/2021.
The application has been amended as follows:


	introducing at least one auxiliary detectable solution into the fluid;
recording a first portion of the fluid located in a first chamber of the microfluidic analysis apparatus;
recording a second portion of the fluid located in a second chamber of the microfluidic analysis apparatus; and
	determining the temperature of the fluid by using the recording of the recording of 
	Claim 2 (Canceled)
	Claim 3 (canceled)
	Claim 5 (Currently amended): The method according to Claim 1, further comprising: 
altering a concentration of the at least one auxiliary detectable solution prior to the recording 

Reasons for Allowance
Claims 1, 4-9 and 11-15 are allowed. 

The following is an examiner's statement of reasons for allowance:


Regarding claim 1, the closest prior art, Musheev ("Diffusion as a Tool of Measuring Temperature inside a Capillary." Analytical chemistry 80.17 (2008): 6752-6757) teaches a method for measuring a temperature of a fluid for use with a microfluidic analysis apparatus, comprising:
	introducing at least one auxiliary detectable solution (Fig. 3-6, fluorescein in 50 mM Tris-acetate buffer)  into the fluid (Page 6753, run buffer, 50 mM Tris-acetate at pH 8.3);
	reading at least one diffusion signal representative of a first concentration of the at least one auxiliary detectable solution in a first portion of the fluid located in a first chamber of the microfluidic analysis apparatus (Page 6753, Results and Discussion Section, measurement of the concentration profile of the molecular probe in the capillary);
However, Musheev does not teach or fairly suggests the combination and steps of the limitation:
recording at least one further diffusion signal representative of a second concentration of the at least one auxiliary detectable solution in a second portion of the fluid located in a second chamber of the microfluidic analysis apparatus; and

Regarding claim 13, the closest prior art, Musheev ("Diffusion as a Tool of Measuring Temperature inside a Capillary." Analytical chemistry 80.17 (2008): 6752-6757) does not teach or fairly suggests the combination and steps of a method for measuring a temperature of a fluid for use with a microfluidic analysis apparatus, comprising:
	filling a diffusion chamber with a mixture including a fluid and an auxiliary detectable solution through a first input of the diffusion chamber, the mixture having a predefined concentration of the auxiliary detectable solution mixed with the fluid;
	replacing, after the filling, a partial volume of the diffusion chamber by supplying an additional quantity of the fluid to the first input and by draining the mixture from a second input of the diffusion chamber;
	reading, after the replacing, a first diffusion signal representative of a first concentration of the at least one auxiliary detectable at a first region of interest of the diffusion chamber, the first region of interest located closer to the first input than to the second input;
reading, after the replacing, at least one further diffusion signal representative of a second concentration of the at least one auxiliary detectable solution at a second region of interest of the diffusion chamber, the second region of interest located closer to the second input than to the first input and spaced apart from the first region of interest; and

Therefore Claims 1, 4-9 and 11-15 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 13. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797